United States District Court for the Western District of Kentucky                   https://casemgt.kywd.circ6.dcn/CaseAssign.asp?Action=CVCA




                                                          Case Assignment
                                                      Standard Civil Assignment
                                                      Case number 5:21CV-32-TBR

                                                      Assigned : Senior Judge Thomas B. Russell
                                                      Judge Code : 4413



                                                                                        Assigned on 2/23/2021 11:48:08 AM
                                                                                                      Transaction ID: 51098




1 of 1                                                                                                                   2/23/2021, 11:48 AM
